In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1302V
                                        UNPUBLISHED


    ANGELA WHITE,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: January 6, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Damages Decision on Proffer;
    HUMAN SERVICES,                                         Concession; Table Injury; Influenza
                                                            (Flu); Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA).


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                                      DECISION ON DAMAGES1

       On October 1, 2020, Angela White filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered a left shoulder injury related to vaccine
administration (SIRVA) as a result of an influenza (“flu”) vaccination she received on
October 1, 2019. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On December 22, 2021, I issued a ruling that Petitioner was entitled to
compensation for her SIRVA. ECF No. 26. On January 4, 2022, Respondent filed a proffer
on an award of compensation, to which Petitioner agrees. ECF No. 29 (attached hereto


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
as Exhibit A). Based on the record as a whole, I find that Petitioner is entitled to an award
as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner the following
compensation:

       •   A lump sum payment in the amount of $87,581.00 (representing
           $87,500.00 for pain and suffering, and $81.00 for past unreimbursable
           expenses) in the form of a check payable to Peittioner.

       •   A lump sum payment of $1,435.03, representing compensation for
           satisfaction of the State of Tennessee Medicaid lien, in the form of a check
           payable jointly to Petitioner and

                                               Amerigroup
                                        Attn: Bradley Buschman
                                         Reference #107354404
                                             PO Box 655940
                                         San Antonio, TX 78265

           Petitioner agrees to endorse and forward the check to Amerigroup for
           satisfaction of the Medicaid lien.

      These amounts represent compensation for all damages that would be available
under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.3

       IT IS SO ORDERED.
                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




3Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of
notice renouncing the right to seek review.
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ANGELA WHITE,                        )
                                     )
            Petitioner,              )
                                    )   No. 20-1302V
      v.                            )   Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.             )
____________________________________)

                        PROFFER ON AWARD OF COMPENSATION

      On December 16, 2021, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to

vaccine administration (“SIRVA”), as defined in the Vaccine Injury Table. ECF No. 25.

Accordingly, on December 22, 2021, the Chief Special Master issued a Ruling on

Entitlement. ECF No. 26.

I.    Compensation for Vaccine Injury-Related Items

          A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $87,500.00 for pain and suffering, in the form of a check payable to petitioner.

Petitioner agrees.

          B. Past Unreimbursable Expenses

          Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses of $81.00. See 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner

agrees.
       C. Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the State of

Tennessee Medicaid lien in the amount of $1,435.03, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of Tennessee may have

against any individual as a result of any Medicaid payments the State of Tennessee has made to

or on behalf of petitioner from the date of her eligibility for benefits through the date of

judgment in this case as a result of her alleged vaccine-related injury suffered on or about

October 1, 2019 under Title XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

       A. A lump sum payment of $87,581.00 in the form of a check payable to petitioner; and

       B. A lump sum payment of $1,435.03, representing compensation for satisfaction of the
          State of Tennessee Medicaid lien, in the form of a check payable jointly to petitioner
          and:

                                            Amerigroup
                                      Attn: Bradley Buschman
                                      Reference # 107354404
                                          PO Box 655940
                                      San Antonio, TX 78265




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2
        Petitioner agrees to endorse and forward the check to Amerigroup for satisfaction of the

Medicaid lien.

        Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division

                                                s/Christine Mary Becer
                                              CHRISTINE MARY BECER
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 616-3665
                                              Christine.m.becer@usdoj.gov

Date:    January 4, 2022




                                                 3
                      CATHARINE E. REEVES
                      Deputy Director
                      Torts Branch, Civil Division

                      GABRIELLE M. FIELDING
                      Assistant Director
                      Torts Branch, Civil Division

                      s/ Zoë Wade
                      ZOË WADE
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146, Ben Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 616-4118
                      Fax: (202) 616-4310
                      Email: zoe.wade@usdoj.gov

Date: July 20, 2020




                         4